Citation Nr: 0515145	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder, to include residuals of a lower back injury and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision rendered 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in November 2002.

In February 2004, the Board, in pertinent part, remanded the 
issue of entitlement to service connection for a chronic low 
back disorder in order to obtain additional evidence and to 
address due process concerns.  The case is again before the 
Board for appellate consideration.

In July 2003, a personal hearing was held, by means of video 
teleconferencing, before the undersigned acting Veterans Law 
Judge, designated as such by the Board Chairman under 
38 U.S.C.A. § 7107(b), (c) (West 2002).  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.  


FINDINGS OF FACT

1.  A current low back disability is shown.

2.  In-service low back disability is shown.

2.  Post-service low back disability is not shown to be 
related to the veteran's in-service low back disability.



CONCLUSION OF LAW

A chronic low back disorder, to include residuals of a lower 
back injury and degenerative disc disease of the lumbar 
spine, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a chronic low 
back disorder.  He alleges that he has had low back problems 
since his period of active service.  This matter will be 
discussed below, following discussion of preliminary matters.

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (A letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).  Under the VCAA, VA must 
comply with four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the April 
2002 rating decision and by the November 2002 statement of 
the case of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

In addition, a letter was sent to the veteran by the RO in 
April 2004 that specifically advised the veteran that the RO 
was processing his claim, and provided him with the 
evidentiary requirements as they pertained to his claim of 
entitlement to service connection for a low back disability, 
as to the essential components of a successful claim of 
service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and an 
in-service injury, disease, or event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, which would include medical records from the 
military, VA hospitals, private facilities where VA 
authorized treatment, and the Social Security Administration.  
He was also informed that VA request relevant records not 
held by a Federal agency, which would include records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  He was furnished with VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs.  The letter also stated 
that a VA examination would be provided if one was necessary 
to make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2004 VCAA letter from the RO include a section 
entitled "What Do We Still Need from You?" and advised the 
veteran that the RO needed clinical or other supporting 
evidence that his low back disorder began in service, and 
that he was to clarify facilities that had furnished 
treatment for this disorder subsequent to service.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R § 
3.159(b)(1) (2004).  An October 2004 VCAA letter from the RO 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   

In short, based on the above record, the Board concludes that 
the veteran has been  informed of what is required of him and 
of VA in connection with his claim.  The April 2004 and 
October 2004 letters properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In general, the VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In this case, an examination was 
undertaken by VA, pursuant to the Board's February 2004 
remand, that specifically addressed the matter on appeal.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and reports of VA examinations conducted in 
December 2001 and November 2004.  The Board in particular 
notes that attempts to obtain additional service medical 
records, and post-service medical records referenced by the 
veteran, proved unsuccessful.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested, 
and was accorded, a video conference hearing at the RO before 
a member of the Board, who was sitting in Washington, DC.  He 
has not indicate the existence of any other evidence that is 
relevant to his appeal.  VA has no further duty, therefore, 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247 
(1999); see also Cuevas v. Principi, 3 Vet. App. 542 (1992).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

With respect to Hickson element (1) of a successful claim of 
service connection, the medical evidence demonstrates that a 
low back disability is manifested at this time.  The report 
of the November 2004 VA examination indicates a diagnosis of 
severe degenerative disk disease throughout the lumbar spine, 
L1 through S1, including severe facet arthropathy and 
scoliosis.  Hickson element (1), a current disability, is 
satisfied.

The evidence also demonstrates that Hickson element (2), in-
service incurrence or aggravation of a disease or injury, has 
been satisfied.  While many of the veteran's service medical 
records may have been destroyed in the July 1973 fire at the 
National Personnel records Center in St. Louis, the report of 
his service separation examination is available and has been 
associated with his VA claims file.  This report, dated in 
March 1953, shows that his spine and other musculoskeletal 
systems were clinically evaluated as normal, and does not 
reference any in-service complaints of low back problems, or 
history thereof.  

However, also of record is information compiled by the Office 
of the Surgeon General, Department of the Army, from hospital 
admission cards, noting treatment of the veteran in July 
1951, for "[a]ffection (sic) of sacroiliac joint."  While 
the precise nature of this "affection" is not stated, the 
fact that it was noted during hospital treatment provides a 
basis for the Board to conclude that the veteran had 
manifested a low back disability during service, and that 
Hickson element (2) is thereby satisfied.

The question that must be resolved, accordingly, is whether 
there is a medical nexus between the veteran's current low 
back disability and his in-service low back "affection"; 
that is, has Hickson element (3) been satisfied.  This 
question, based on the Board's review of the evidence, must 
be answered in the negative.  

Neither the reports of VA examinations in 2001 and 2004, nor 
any other medical record, show that the post-service 
manifestation of a low back disorder has been attributed to 
the veteran's service.  To the contrary, the possibility of 
any such relationship was expressly rejected on VA 
examination, which was undertaken in November 2004 to 
determine, in part, whether such attribution could be made.  
The examiner clearly stated that he was unable to say with 
any reasonable degree of medical certainty that there was a 
causation between military service and the veteran's current 
low back disorder; and that it was less likely than not that 
the veteran's current low back condition was caused by or 
aggravated by his military service.

In that regard, it is important to note that the medical 
evidence first demonstrates the presence of a post-service 
low back disorder in 2001; the report of a VA examination 
conducted in December of that year notes that X-rays of the 
lumbar spine revealed severe degenerative disc disease, with 
narrowing of all five lumbar intervertebral discs with 
prominent marginal osteophytes and endplate scoliosis.  A 
vacuum phenomena was seen at most levels, and facet 
degenerative changes were seen at L4-5 and L5-S1.  The report 
indicates diagnoses to include severe degenerative disc 
disease of the lumbar spine, with comment by the examiner 
that "[t]his may be uncharacteristic of the age group of the 
veteran."  (The veteran at the time of the examination was 
74 years old.)  It must be pointed out, however, that this 
record is dated more than 38 years following the veteran's 
separation from service.  While a private physician noted in 
August 2003 that the veteran had suffered with severe back 
pain for many years, the clinical record is devoid of any 
demonstrable low back disability of a chronic nature for many 
years after his separation from service.

The Board also notes that the evidence includes medical 
records in which it is noted that the veteran's low back 
problems first began during his period of service.  The 
reports of the December 2001 and November 2004 VA 
examinations note that the veteran indicated that he 
sustained an injury to his lower back in 1952 and has had 
ongoing low back problems since that time; in November 2004 
he specifically averred that, in addition to his low back 
injury in 1952, he developed low back pain over the 
subsequent decades after discharge that was chronic in nature 
and which has increased in severity.  These reports, however, 
are no more than memorializing by the examiner of the 
veteran's history, as the veteran has reported it, and as 
such are of no probative value.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (information recorded by medical examiner, 
unenhanced by any additional medical comment by examiner, is 
not competent medical evidence).  

The question of causality of a disorder or disease is one 
involving competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In this matter, there is no 
such evidence linking the veteran's disorder to any incident 
of his military service.  The veteran has not shown that he 
has the requisite medical expertise that would qualify him to 
render medical diagnoses, or competent to identify any 
current disability as the product of any in-service incident 
or injury.  His assertions, accordingly, can be assigned no 
probative weight and is no more than unsupported conjecture.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993), and Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Similarly, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board must accordingly find that Hickson element (3), a 
medical nexus, has not been met.  The evidence does not 
demonstrate that the veteran's current low back disability is 
related to his in-service sacroiliac joint "affection," or 
to any other in-service disease, injury or incident.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.


ORDER

Service connection for a chronic low back disorder, to 
include residuals of a lower back injury and degenerative 
disc disease of the lumbar spine is denied.



	                        
____________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


